

116 HR 3892 IH: Short-Term Accelerated Reskilling Tracks Career Pathways Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3892IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Workforce Innovation and Opportunity Act to award competitive grants for the purpose
			 of developing, offering, improving, and providing educational or career
			 pathway programs for workers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Short-Term Accelerated Reskilling Tracks Career Pathways Act or the START Career Pathways Act. 2.START Pathways to Careers FundTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended by adding at the end the following:
			
				FSTART Pathways to Careers Fund
					199.START Pathways to Careers program
 (a)Grants authorizedNot later than the end of the first full fiscal year after the date of enactment of the START Career Pathways Act, from funds appropriated under section 199A, the Secretary of Labor (in coordination with the Secretary of Education) shall award competitive grants to eligible entities described in subsection (c) for the purpose of developing, offering, improving, and providing educational or career pathway programs for workers.
						(b)Duration
 (1)In generalThe Secretaries may award a grant to an eligible entity for not more than a 6-year period. (2)Continuation of grantsAt the end of the initial 3-year grant period for a grant awarded to an eligible entity under this section, the Secretary shall evaluate, using the performance indicators under subsection (h), each program for which the eligible entity was awarded such grant to determine if eligible entity is eligible to receive such grant for an additional 3-year grant period.
							(c)Eligible entity
							(1)Partnerships with employers or an employer or industry partnership
 (A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with local employers or a local employer or local industry partnership representing multiple employers.
 (B)Description of entitiesThe entities described in this subparagraph are— (i)a junior college or a community college (as defined under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) to mean public 2-year State institutions of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges);
 (ii)a 4-year public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels; or
 (iii)a postsecondary vocational institution, as defined in section 102(c) of the Higher Education Act of 1965.
									(2)Additional partners
 (A)Authorization of additional partnersIn addition to partnering with local employers or a local employer or local industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State or local board in the area served by the eligible entity.
 (B)OrganizationsThe organizations described in this subparagraph are as follows: (i)A provider of adult education (as defined in section 203) or an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (ii)A community-based organization. (iii)A joint labor-management partnership.
 (iv)A State board that oversees higher education. (v)A State educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (vi)An elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (vii)A local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (viii)A State-based education focused nonprofit. (ix)An educational service agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (x)Any other not-for-profit or community-based organization, with a proven record on job training (as determined by the Secretaries), that the Secretaries consider appropriate.
 (d)Educational or career pathway programFor purposes of this section, the Governor of the State in which at least 1 of the entities described in subsection (c) of an eligible entity is located shall establish criteria for an educational or career training pathway program leading to a recognized postsecondary credential for which an eligible entity submits a grant proposal under subsection (e).
 (e)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career pathway program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required, including—
 (1)a detailed description of— (A)the extent to which the educational or career pathway program described in the grant proposal fits within an overall strategic plan consisting of—
 (i)the State plan described in section 102 or 103, for the State involved; (ii)the local plan described in section 108, for each local area that comprises a significant portion of the area to be served by the eligible entity; and
 (iii)a strategic local plan developed by the eligible entity; (B)the extent to which the program will meet the needs of employers in the area for workers in high-skill, high-wage, or in-demand sectors or occupations;
 (C)the extent to which the program will meet the educational or career training needs of workers in the area;
 (D)the specific educational or career pathway program and how the program meets the criteria established under subsection (f), including the manner in which the grant will be used to develop, offer, improve, and provide the educational or career pathway program;
 (E)any previous experience of the eligible entity in providing educational or career pathway programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section; and
 (F)how the program leading to the credential meets the criteria described in subsection (f); and (2)a detailed plan on how the entity will ensure that the program will meet the performance measures described in subsection (h), and an assurance that the entity will annually submit to the Secretary information on the performance of the program on such performance measures.
							(f)Criteria for award
 (1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries, that include the following:
 (A)A determination of the merits of the grant proposal submitted by the eligible entity involved to develop, offer, improve, and provide an educational or career pathway program to be made available to local workers.
 (B)An assessment of the likely employment opportunities available in the area to individuals who complete an educational or career pathway program that the eligible entity proposes to develop, offer, improve, and provide.
 (C)An assessment of prior demand for training programs by individuals eligible for training and served by the eligible entity, as well as availability and capacity of existing (as of the date of the assessment) training programs to meet future demand for training programs.
 (2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that—
 (A)include a partnership, with local employers or a local employer or local industry partnership, that—
 (i)pays a portion of the costs of educational or career pathway programs; or (ii)creates a career pathway by supporting employers who hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training pathway program of the eligible entity;
 (B)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to an occupation in a local high-skill, high-wage, or in-demand industry sector or occupation;
 (C)are focused on serving individuals with barriers to employment, students who are veterans including, active duty servicemembers who are otherwise eligible for educational assistance under chapter 30 of title 38, United States Code, spouses of members of the Armed Forces, children of members of the Armed Forces, and incumbent workers who are low-skilled and who need to increase their work-related skills;
 (D)include any eligible entities serving areas with high unemployment rates; and (E)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.).
 (g)Use of fundsGrant funds awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, and provision of educational or career pathway programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in high-skill, high-wage, or in-demand sectors or occupations (such as nursing, health care, agriculture, horticulture, food, natural resources, fire science, building trades, and labor) and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.
 (2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in high-skill, high-wage, or in-demand industry sectors or occupations, including by—
 (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;
 (B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of a general core curriculum;
 (C)developing or enhancing student support services; and (D)establishing policies and processes for assessing and awarding course credit for work-related learning.
 (3)The creation of career pathway programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that—
 (A)blend basic skills and occupational training; (B)facilitate means of transitioning participants from non-credit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
 (C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of this Act);
 (D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter high-skill, high-wage, or in-demand industry sectors or occupations;
 (E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in a high-skill, high-wage, or in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment; and
 (F)develop competency-based education programs that offer an outcome-oriented approach through which recognized postsecondary credentials are awarded based on successful demonstration of skills and proficiency.
 (4)A Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity—
 (A)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and
 (B)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary.
								(h)Performance measures
 (1)In generalThe Secretary shall establish performance measures for the programs carried out under this section. (2)MeasuresThe performance measures shall consist of—
 (A)indicators of performance, including the number of program participants who are in unsubsidized employment during the second quarter after exit from the program; and
 (B)a level of performance for each indicator described in subparagraph (A). (3)Monitoring progressThe Secretary shall monitor the progress of eligible entities that receive grants under this section in ensuring that their programs meet the performance measures.
							199A.General provisions
						(a)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 199. Funds appropriated under this subsection shall remain available until the end of the 5th full fiscal year after the date of enactment of the START Career Pathways Act.
 (2)Administrative costNot more than 5 percent of the amounts made available under paragraph (1) may be used by the Secretaries for Federal administration of the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection.
 (3)Period of availabilityThe funds appropriated pursuant to paragraph (1) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 4 fiscal years.
 (b)Secretaries definedIn this subtitle, the term Secretaries means the Secretary of Labor and the Secretary of Education. . 3.START (Short-Term Accelerated Reskilling Tracks) Pathways to Careers Federal Pell GrantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a–1) is amended by adding at the end the following:
			
				(k)Start federal pell grant applications
 (1)In generalFor the award years beginning on October 1, 2019, the Secretary shall carry out a program through which the Secretary shall award START Federal Pell Grants to students in eligible short-term programs.
 (2)Terms and conditionsEach START Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)Student eligibilityA student who is eligible to receive a Federal Pell Grant under this subsection is a student who— (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; and
 (ii)is enrolled, or accepted for enrollment, in an eligible short-term program at an institution of higher education.
 (B)Grant amountThe amount of a START Federal Pell Grant awarded under this subsection for an eligible student shall be determined under subsection (b)(2)(A), except that—
 (i)subsection (b)(4) shall be applied by substituting 5 percent for ten percent; and (ii)no increase shall be calculated under subsection (b)(7)(B) for such student.
 (C)Inclusion in duration limitsAny period during which a student receives a START Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in an eligible short-term program at an eligible institution on less than a full-time basis.
 (D)Effect on discontinued participationAn eligible student who receives a START Federal Pell Grant under this subsection shall receive such grant during the period in which the student is enrolled in a short-term program for which the student receives such grant and is making satisfactory academic progress, without regard to whether the short-term program ceases to be eligible for participation in the START Federal Pell Grant program under this subsection.
						(3)Eligible short-term program requirements
 (A)In generalTo be an eligible short-term program for purposes of this subsection, the Secretary shall determine that a short-term program meets the following:
 (i)The short-term program is made available to workers in the geographic area in which the program is offered.
 (ii)The short-term program prepares participants for employment opportunities in high-skill, high-wage, or in-demand sectors or occupations in such geographic area.
 (iii)The short-term program meets any other requirements that the Secretary determines appropriate. (B)Termination of eligible short-term program statusA short-term program may cease to be an eligible short-term program for purposes of this subsection if not less than 2 annual evaluations under paragraph (4) for such program demonstrate that the program does not meet the performance outcomes established by the Secretary on the metrics described in paragraph (4)(B)(ii).
						(4)Evaluations and reports
 (A)ReportsNot later than 3 years after the date that the first Federal Pell Grant is awarded under this subsection, and on an annual basis thereafter, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall evaluate each short-term program participating under this subsection in accordance with subparagraph (B), and report the results of such evaluation to the authorizing committees.
 (B)Evaluation of programsAn evaluation of a short-term program under subparagraph (A) shall— (i)evaluate the extent to which such short-term program meets the requirements under paragraph (3); and
 (ii)include both qualitative and quantitative evidence of— (I)the program’s alignment with workforce needs, including placement and retention in jobs related to the training provided by the program;
 (II)the effect, if any, this program has on matriculation of students attending 4-year institutions; (III)the extent to which students have sought a higher credential or degree or military service;
 (IV)employment rates after program completion; (V)earnings (either average earnings of completers or the share of completers earning more than the average high school graduate);
 (VI)program completion rates; and (VII)rates of continued education of those who have completed the program.
 (5)SunsetThe Secretary shall not have the authority to award Federal Pell Grants under this subsection after the date that is 7 years after the date of enactment of the START Career Pathways Act.
 (6)DefinitionsIn this subsection: (A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (B)High-skill; high-wageThe terms high-skill and high-wage are used as such terms are used in the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (C)Job training programThe term job training program means a career and technical education program at an institution of higher education that— (i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks;
 (ii)provides training in partnership with the requirements of employers in the State or local area, which may include high-skill, high-wage, or in-demand sectors or occupations in the State or local area;
 (iii)provides a student, upon completion of the program, with a recognized postsecondary credential, that is widely recognized by local employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (iv)utilizes work-based and worksite learning experiences, where appropriate and available, that— (I)are related to the employment for which the program provides training (such as employment in a sector or occupation described in clause (ii)); and
 (II)are supervised by an individual with expertise in the field; and (v)has been determined by the institution of higher education (after validation of that determination by an industry or sector partnership) to provide academic content, an amount of instructional time, and a recognized postsecondary credential that—
 (I)meet the hiring requirements of potential local employers; (II)allow the students to apply for any licenses or certifications that may be required to be employed in the local field for which the job training is offered;
 (III)may include integrated or basic skills courses; and (IV)may be offered as part of an eligible local eligible career pathways program.
 (D)Short-term programThe term short-term program means— (i)a career and technical education program that provides more than 320 clock hours and less than 600 clock hours of instruction;
 (ii)an educational or career pathway program that is part of a career pathway; or (iii)a job-training program.
 (E)WIOA termsThe terms career pathway, in-demand industry sector or occupation, and recognized postsecondary credential have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
						.
		